[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Walker v. Toledo, Slip Opinion No. 2014-Ohio-5461.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-5461
      WALKER, APPELLEE, v. THE CITY OF TOLEDO ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Walker v. Toledo, Slip Opinion No. 2014-Ohio-5461.]
Municipalities have home-rule authority under Ohio Constitution, Article XVIII,
        to impose civil liability on traffic violators through an administrative
        enforcement system—Ohio Constitution, Article IV, Section 1 and R.C.
        1901.20 do not endow municipal courts with exclusive authority over
        traffic-ordinance violations—Municipalities have home-rule authority to
        establish administrative proceedings, including administrative hearings,
        in furtherance of traffic ordinances, that must be exhausted before
        offenders or the municipality can pursue judicial remedies.
   (No. 2013-1277—Submitted June 11, 2014—Decided December 18, 2014.)
             APPEAL from the Court of Appeals for Lucas County, No.
                             L-12-1056, 2013-Ohio-2809.
                                   ______________
        KENNEDY, J.
        {¶ 1} In this discretionary appeal from the Sixth District Court of
Appeals, we determine whether the court of appeals erred in holding that the city
                            SUPREME COURT OF OHIO




of Toledo’s civil administrative enforcement of its traffic ordinances violates
Article IV, Section 1 of the Ohio Constitution.      We accepted the following
propositions of law from appellant city of Toledo:


               1. Neither R.C. § 1901.20 nor Ohio Constitution, Article
       IV, Section 1 are offended when a home rule municipality enacts,
       by ordinance, a civil administrative process for photo enforcement
       of speed and red light violation.
               2. R.C. § 1901.20 does not confer exclusive jurisdiction
       over civil administrative violations of municipal codes to
       municipal courts.


       {¶ 2} We also accepted a proposition of law from appellant Redflex
Traffic Systems, Inc., which asserts: “Ohio municipalities have the home-rule
authority to maintain pre-suit administrative proceedings, including conducting
administrative hearings, in furtherance of their civil traffic enforcement
ordinances.”
       {¶ 3} We reaffirm our holding in Mendenhall v. Akron, 117 Ohio St. 3d
33, 2008-Ohio-270, 881 N.E.2d 255, that municipalities have home-rule authority
under Article XVIII of the Ohio Constitution to impose civil liability on traffic
violators through an administrative enforcement system. We also hold that Ohio
Constitution, Article IV, Section 1, which authorizes the legislature to create
municipal courts, and R.C. 1901.20, which sets the jurisdiction of municipal
courts, do not endow municipal courts with exclusive authority over civil
administrative enforcement of traffic-law violations. Finally, we hold that Ohio
municipalities have home-rule authority to establish administrative proceedings,
including administrative hearings, related to civil enforcement of traffic
ordinances, and that these administrative proceedings must be exhausted before




                                           2
                                January Term, 2014




offenders or the municipality can pursue judicial remedies. We therefore reverse
the judgment of the court of appeals and remand the cause to the trial court for
further proceedings consistent with this opinion.
       I. Facts and Procedural History
       {¶ 4} This case comes to us as an appeal from the court of appeals’
reversal of the trial court’s dismissal of a complaint pursuant to Civ.R. 12(B)(6).
“In construing a complaint upon a motion to dismiss for failure to state a claim,
we must presume that all factual allegations of the complaint are true and make all
reasonable inferences in favor of the non-moving party.” Mitchell v. Lawson Milk
Co., 40 Ohio St. 3d 190, 192, 532 N.E.2d 753 (1988). Therefore, the facts are
accepted as true as presented in appellee’s complaint.
       {¶ 5} In 2008, the city of Toledo enacted Toledo Municipal Code
(“TMC”) 313.12, authorizing an automated traffic-law-enforcement system that
assesses civil penalties against a vehicle’s owner for speeding and red-light
violations. The enforcement apparatus includes a camera and a vehicle sensor
and automatically produces photos, video, or digital images of vehicles violating
these traffic laws. TMC 313.12(b)(1). Redflex Traffic Systems, Inc., provides
the equipment and shares the revenue with Toledo.
       {¶ 6} Toledo transportation officials, as well as Toledo’s police and law
departments, administer the program. TMC 313.12(a)(2).          When the Redflex
equipment records a traffic violation, the city forwards a notice of liability to the
vehicle’s registered owner advising that a civil penalty of $120 has been assessed
against him or her. TMC 313.12(a)(3)(B) and 313.12(d)(1) and (2). The notice of
liability is not a criminal citation; it is a notice of civil liability and has no
collateral consequences, such as the assignment of points against the owner’s
driver’s license. TMC 313.12(c)(5) and 313.12(d)(1) and (2). The notice states
that the owner must pay or file an appeal within 21 days of the date listed on the
notice. TMC 313.12(a)(3)(C) and 313.12(d)(4).




                                         3
                              SUPREME COURT OF OHIO




       {¶ 7} Failure to pay or appeal within that period is deemed a waiver of
the right to contest liability and is considered an admission. TMC 313.12(d)(4).
If an owner appeals, an administrative hearing is held, and if the owner offers
evidence to show the hearing officer that he or she was not driving the vehicle
when the violation occurred, the owner will not be held responsible for the
violation. TMC 313.12(c)(4).
       {¶ 8} Under TMC 313.12(d)(4), appeals are heard through an
administrative process established by the Toledo police department.            That
provision adds that a “decision in favor of the City of Toledo may be enforced by
means of a civil action or any other means provided by the Ohio Revised Code.”
       {¶ 9} R.C. 2506.01 provides the mechanism for further appeal. It states,
“[E]very * * * decision of any officer * * * of any political subdivision of the
state may be reviewed by the court of common pleas of the county in which the
principal office of the political subdivision is located.”
       {¶ 10} Bradley Walker, appellee, received a notice of liability for a traffic
violation under TMC 313.12, and he paid the city $120, without pursuing an
administrative appeal. He then filed a class-action complaint against Toledo and
Redflex for unjust enrichment, seeking their disgorgement of all civil penalties.
The complaint asserted that TMC 313.12 is unconstitutional because it usurps the
jurisdiction of the municipal court, is unconstitutionally vague, and violates due
process. Appellants filed motions to dismiss for failure to state a claim for which
relief can be granted pursuant to Civ.R. 12(B)(6), which the trial court granted.
       {¶ 11} Walker appealed, and in a split decision, the Sixth District Court of
Appeals reversed, holding that TMC 313.12 is an unconstitutional violation of
Article IV, Section 1 of the Ohio Constitution (“The judicial power of the state is
vested in a supreme court, courts of appeals, courts of common pleas and
divisions thereof, and such other courts inferior to the supreme court as may from
time to time be established by law”). The court held that without the express




                                           4
                                 January Term, 2014




approval of the General Assembly, Toledo had divested the Toledo Municipal
Court of the power granted to it by the legislature in R.C. 1901.20. That statute
states that a “municipal court has jurisdiction of the violation of any ordinance of
any municipal corporation within its territory.”
       {¶ 12} The Sixth District also held that because the case was on appeal
from a trial court’s granting a Civ.R. 12(B)(6) motion to dismiss, Walker’s
allegation in his complaint that Toledo had never established an administrative
appeal process must be accepted as true. Because Walker alleged that Toledo had
offered him no notice and meaningful opportunity to be heard, the court of
appeals said that Walker’s due-process allegation survived the motion to dismiss.
Toledo and Reflex appealed on the issue whether Toledo’s civil administrative
enforcement of its traffic ordinances violates the Ohio Constitution or R.C.
1901.20, and we accepted jurisdiction.
       II. Legal Analysis
       A. A city’s enacting an ordinance providing for civil administrative
            enforcement of traffic offenses does not violate the Ohio
            Constitution
       {¶ 13} We agree with appellants that a city’s enacting an ordinance
providing for a civil administrative enforcement of traffic laws does not offend
R.C. 1901.20 or Ohio Constitution, Article IV, Section 1. We have already held
that municipalities act within their constitutional home-rule powers when they
establish automated systems for imposing civil liability on traffic-law violators.
Mendenhall v. Akron, 117 Ohio St. 3d 33, 2008-Ohio-270, 881 N.E.2d 255,
syllabus.   Walker invokes R.C. 1901.20 and Ohio Constitution, Article IV,
Section 1 to assert that TMC 313.12 impairs the Toledo Municipal Court’s
constitutionally protected jurisdiction over violations of local ordinances.
However, this argument is inconsistent with our holding in Mendenhall and does
not cause us to reconsider it.




                                         5
                             SUPREME COURT OF OHIO




       {¶ 14} The facts of Mendenhall are instructive. After a child was killed in
a hit-and-run accident in a school crosswalk, Akron passed an ordinance
implementing an “automated mobile speed enforcement system.”               Id. at ¶ 4.
According to the Akron City Council, the statute’s purpose was to “ ‘assist the
Akron Police Department by alleviating the need for conducting extensive
conventional traffic enforcement in and around school zones.’ ” Id. at ¶ 5. The
ordinance created a system that was purely civil in nature and did not modify any
state speed limits. Id. at ¶ 6. Violators received notices of civil liability and could
pay the civil fines or pursue an administrative appeal.         Id. at ¶ 7-8.    Kelly
Mendenhall received a notice of liability for speeding, which was dismissed on
administrative appeal. Id. at ¶ 10. Like Walker, Mendenhall filed a class-action
suit against the municipality for a declaratory judgment, an injunction, and a
monetary award. Id. at ¶ 11. Mendenhall asserted that the Akron ordinance
conflicted with Ohio’s general laws regulating traffic, thereby exceeding Akron’s
home-rule authority and violating due process. Id. at ¶ 9.
       {¶ 15} The case was removed to federal court. Id. at ¶ 11. The United
States District Court for the Northern District of Ohio, Eastern Division, then
certified to us the following issue pursuant to S.Ct.Prac.R. XVIII (now
S.Ct.Prac.R. 9.01): “Whether a municipality has the power under home rule to
enact civil penalties for the offense of violating a traffic signal light or for the
offense of speeding, both of which are criminal offenses under the Ohio Revised
Code.” Id. at ¶ 2.
       {¶ 16} After examining this question, we issued “a written opinion stating
the law governing the question or questions certified.” S.Ct.Prac.R. 9.08. We
first analyzed a municipality’s powers granted under Ohio Constitution, Article
XVIII, Section 3. It states, “Municipalities shall have authority to exercise all
powers of local self-government and to adopt and enforce within their limits such
local police, sanitary and other similar regulations, as are not in conflict with




                                          6
                                January Term, 2014




general laws. ” Section 7 of Article XVIII complements Section 3. It states,
“Any municipality may frame and adopt or amend a charter for its government
and may, subject to the provisions of section 3 of this article, exercise thereunder
all powers of local self-government.”
       {¶ 17} We then concluded: “[Akron’s] ordinance provides for a
complementary system of civil enforcement that, rather than decriminalizing
behavior, allows for the administrative citation of vehicle owners under specific
circumstances. Akron has acted within its home rule authority granted by the
Constitution of Ohio.” Id. at ¶ 42. We therefore reject Walker’s claim that in
creating a civil administrative traffic-law-enforcement system that is similar to the
system set forth in the Akron ordinance at issue in Mendenhall, Toledo has
unconstitutionally usurped the General Assembly’s exclusive power to create
courts under Article IV, Section 1 of the Ohio Constitution.
       {¶ 18} Walker nevertheless counters that Article XVIII, Sections 3 and 7
of the Ohio Constitution do not authorize home-rule power in the area of
administrative review of civil liability for traffic-law offenses unless the General
Assembly specifically authorizes such administrative processes through statute.
The Sixth District Court of Appeals found this point persuasive and noted that
while many local boards review municipal-ordinance violations, “most” of them
do so under specific enabling authority from the General Assembly, and not under
Ohio Constitution, Article XVIII alone. 2013-Ohio-2809, 994 N.E.2d 467, ¶ 35
(6th Dist.).   Appellants concede that the General Assembly has not enacted
statutes specifically authorizing municipalities to adopt civil traffic-law-
enforcement ordinances.
       {¶ 19} As Redflex emphasizes, however, “most” is not all. Municipal
taxi-cab review boards set licensing requirements, hold hearings, and review
violations without specific statutory authority. Redflex notes that Columbus has a
“refuse-collection code,” Columbus City Code Title 13, that the Revised Code




                                         7
                             SUPREME COURT OF OHIO




does not authorize but that has provisions similar to TMC 313.12 in that it
provides for sending notices of violation when residents and businesses are not in
compliance with the city’s refuse ordinances and sets out an appeal process in
which a board hears appeals.        Columbus City Code 1303.05 and 1303.10.
Furthermore, the fact that the General Assembly enacted R.C. 2506.01, which
provides for appeals from local administrative decisions, supports appellants’
claim that charter cities have constitutional and legislative authority to self-govern
in these ways under their home-rule authority. See Bazell v. Cincinnati, 13 Ohio
St.2d 63, 233 N.E.2d 864 (1968), paragraph one of the syllabus.
       {¶ 20} Walker additionally claims that TMC 313.12 violates the
separation-of-powers doctrine implicitly embedded in the framework of the Ohio
Constitution because the municipality has taken over a judicial function bestowed
exclusively on the municipal courts by R.C. 1901.20 and Ohio Constitution,
Article IV, Section 1.     We acknowledge that home-rule authority “does not
include the power to regulate the jurisdiction of courts.” Cupps v. Toledo, 170
Ohio St. 144, 163 N.E.2d 384 (1959), paragraph one of the syllabus.
       {¶ 21} However, as noted above, the reality of municipal civil
enforcement of ordinances does not involve regulating the jurisdiction of courts.
As we made clear in Mendenhall, civil enforcement of municipal ordinances
complements the work of the courts. It does not restrict it. Id. at ¶ 42. Neither
R.C. 1901.20 nor Ohio Constitution, Article IV, Section 1 undermines our
analysis in Mendenhall. We therefore reaffirm that Ohio Constitution, Article
XVIII, Sections 3 and 7 grant municipalities the authority to protect the safety and
well-being of their citizens by establishing automated systems for imposing civil
liability on traffic-law violators.           Mendenhall is dispositive on the
constitutionality of municipalities’ civil administrative processes for enforcement
of red-light and speeding violations captured by automated systems.




                                          8
                               January Term, 2014




       B. R.C. 1901.20 does not confer exclusive jurisdiction over traffic-
           ordinance violations on municipal courts
       {¶ 22} We also agree with Toledo and Redflex that the Sixth District
Court of Appeals misinterpreted R.C. 1901.20 in holding that it gives municipal
courts exclusive authority over traffic-ordinance violations. Walker argues, and
the Sixth District held, that the term “any” in R.C. 1901.20 means “every” and
“all”: “The municipal court has jurisdiction of the violation of any ordinance of
any municipal corporation within its territory” except certain noncriminal parking
violations that are handled by another bureau. (Emphasis added.) Therefore, he
asserts, the Toledo Municipal Court must have exclusive authority over the
notices of liability issued under TMC 313.12.
       {¶ 23} We disagree. First, as discussed above, we have expressly held
that Akron’s civil traffic-law-enforcement ordinance (which is substantially
similar to Toledo’s) “complements rather than conflicts with state law.”
Mendenhall, 117 Ohio St. 3d 33, 2008-Ohio-270, 881 N.E.2d 255, ¶ 37.
Consequently, reading R.C. 1901.20(A)(1) as prohibiting civil enforcement of
traffic ordinances under home-rule authority would require us to overrule
Mendenhall.
       {¶ 24} Consistent with Mendenhall, therefore, we agree with the
dissenting opinion in the court of appeals in this case that no rule of statutory
construction compels us to find that “any,” as used in R.C. 1901.20(A)(1), is
synonymous with “exclusive.” Webster’s Third New International Dictionary 97
(2002) does not list “exclusive” as a synonym of “any.” Instead, it defines “any”
as “one indifferently out of more than two”; “every”; and “one or some of
whatever kind,” and the like. The same source defines “exclusive” as “having
power to exclude”; “limiting or limited to possession, control, or use”; “single,
sole.” Neither term appears in the definition of the other. Id. at 97 and 793.




                                         9
                              SUPREME COURT OF OHIO




        {¶ 25} Furthermore, the General Assembly does not use “any” and
“exclusive” interchangeably. See, e.g., R.C. 2743.02(F) (court of claims has
“exclusive, original jurisdiction to determine” personal-immunity issues of certain
defendants; R.C. 3781.20(B) (a certified local board of building appeals has
“exclusive jurisdiction” over rulings of the local chief enforcement official); R.C.
1901.181(A)(1) (housing division of municipal court has “exclusive jurisdiction”
in a civil action to enforce local building code). “When the General Assembly
intends to vest exclusive jurisdiction in a court or agency, it provides it by
appropriate statutory language.” State ex rel. Banc One Corp. v. Walker, 86 Ohio
St.3d 169, 171-172, 712 N.E.2d 742 (1999). The Revised Code, Mendenhall, and
other caselaw support appellants in their assertion that R.C. 1901.20(A)(1) allows
complementary civil enforcement of traffic laws. R.C. 1901.20 does not confer
exclusive jurisdiction over civil traffic-law violations on municipal courts.
        C. Ohio municipalities have home-rule authority to establish presuit
            civil administrative proceedings in furtherance of their traffic-law
            enforcement ordinances
        {¶ 26} Consistent with our disposition of Toledo’s two propositions of
law, we agree with Redflex’s proposition that municipalities have home-rule
authority to establish presuit civil administrative proceedings, including
administrative hearings, on civil liability for traffic-law violations.
        {¶ 27} In deciding otherwise, the court of appeals made much of our
statement in Mendenhall that “there are due process questions regarding the
operation of the Akron Ordinance and those similar to it,” but that “those
questions are not appropriately before us at this time and will not be discussed
here.” Mendenhall, 117 Ohio St. 3d 33, 2008-Ohio-270, 881 N.E.2d 255, ¶ 40.
2013-Ohio-2809, 994 N.E.2d 467, ¶ 13. The court of appeals found this language
to be “an express limitation on the scope of the Mendenhall decision,” id., and a




                                          10
                               January Term, 2014




signal from this court that Mendenhall would have little general application, id. at
¶ 12.
        {¶ 28} The court of appeals misread Mendenhall. Our holding that a
complementary system of civil enforcement of traffic laws is within a
municipality’s home-rule power acknowledges that administrative procedures
must be established in furtherance of this power. See, for example, our discussion
of Akron’s ordinance, which sets forth civil administrative-appeal proceedings,
which appear to be almost identical to Toledo’s. Mendenhall at ¶ 6-8. See also
State ex rel. Scott v. Cleveland, 112 Ohio St. 3d 324, 2006-Ohio-6573, 859 N.E.2d
923, ¶ 24 (Cleveland’s administrative disposition of civil traffic-law-violation
liability was “an adequate remedy in the ordinary course of law by way of the
administrative proceedings”). As Walker has brought nothing to our attention to
show that Toledo’s administrative proceedings are inconsistent with home-rule
authority as sanctioned by this court in other cases, we must agree with Redflex
that Toledo’s administrative-enforcement proceedings are appropriate.
        III. Conclusion
        {¶ 29} Based on the foregoing, we reaffirm our holding in Mendenhall v.
Akron, 117 Ohio St. 3d 33, 2008-Ohio-270, 881 N.E.2d 255, that municipalities
have home-rule authority under Ohio Constitution, Article XVIII, to impose civil
liability on traffic violators through an administrative enforcement system. We
also hold that Ohio Constitution, Article IV, Section 1, which authorizes the
legislature to create municipal courts, and R.C. 1901.20, which sets the
jurisdiction of municipal courts, do not endow municipal courts with exclusive
authority over traffic-ordinance violations.       Finally, we hold that Ohio
municipalities have home-rule authority to establish administrative proceedings,
including administrative hearings, in furtherance of these ordinances, that must be
exhausted before offenders or the municipality can pursue judicial remedies. We
therefore reverse the judgment of the court of appeals with regard to its holding




                                        11
                             SUPREME COURT OF OHIO




that the ordinance infringes upon the jurisdiction of the municipal court, and we
remand the cause to the trial court for further proceedings consistent with this
opinion.
                                                              Judgment reversed.
       O’CONNOR, C.J., and GWIN, and LANZINGER, JJ., concur.
       PFEIFER, FRENCH, and O’NEILL, JJ., dissent.
       W. SCOTT GWIN, of the Fifth Appellate District, sitting for O’DONNELL, J.
                          _________________________
       O’NEILL, J., dissenting.
       {¶ 30} This case can be reduced to a single narrow issue: Does a city
council have the power to limit the municipal court’s jurisdiction in “traffic
camera” cases and confer jurisdiction on a nonelected hearing officer?       The
answer is a resounding no. As the Sixth District correctly concluded, one need
only look at R.C. 1901.20(A)(1) for the answer. That statute provides:


              The municipal court has jurisdiction of the violation of any
       ordinance of any municipal corporation within its territory, unless
       the violation is required to be handled by a parking violations
       bureau or joint parking violations bureau pursuant to Chapter 4521.
       of the Revised Code, and of the violation of any misdemeanor
       committed within the limits of its territory.


(Emphasis added.)
       {¶ 31} It is evident under this statute that the General Assembly has
vested the municipal court with jurisdiction over the violation of any ordinance
generally and any misdemeanor specifically, other than parking violations. The
term “any ordinance” does not need interpreting. It is clear on its face. Other
than the specifically mentioned parking-violation ordinances, “any ordinance”




                                         12
                               January Term, 2014




covers “any ordinance,” which includes Toledo Municipal Code (“TMC”) 313.12.
This is the only logical interpretation of this statute. Clearly, the legislature
understands how to make exceptions to a general rule, as it did in R.C.
1901.20(A)(1) with parking violations. One principle of statutory construction is
that “ ‘if a statute specifies one exception to a general rule or assumes to specify
the effects of a certain provision, other exceptions or effects are excluded.’ ”
Thomas v. Freeman, 79 Ohio St. 3d 221, 224-225, 680 N.E.2d 997 (1997), quoting
Black’s Law Dictionary 581 (6th Ed.1990). Hence, the “any ordinance” language
in this statute covers TMC 313.12, since there is no specific exception set forth
for ordinance violations captured by traffic cameras. The Sixth District was
correct when it stated:


       Toledo Municipal Code 313.12 is an ordinance of a municipal
       corporation within the territory encompassed by the Toledo
       Municipal Court and is not a parking violation; therefore, the
       violation of Toledo Municipal Code 313.12 is subject to the
       jurisdiction of the Toledo Municipal Court. Any attempt, in whole
       or in part, to divest the court of that jurisdiction violates the
       authority of the General Assembly to set the jurisdiction of the
       court, thus violating Ohio Constitution, Article IV, Section l.


Walker v. Toledo, 2013-Ohio-2809, 994 N.E.2d 467, ¶ 24 (6th Dist.).
       {¶ 32} In this case, the Toledo City Council has divested the Toledo
Municipal Court of part of its jurisdiction by vesting jurisdiction over traffic-
camera cases in a hearing officer. A hearing officer is simply not a substitute for
a municipal court judge who has been elected to preside over judicial matters.
TMC 313.12 is a direct infringement of the municipal court’s jurisdiction as well
as the legislature’s right to confer jurisdiction on the court and the right of the




                                        13
                             SUPREME COURT OF OHIO




general population to elect those empowered to determine whether laws have
been violated.
       {¶ 33} The majority bases its decision, in part, on Mendenhall v. Akron,
117 Ohio St. 3d 33, 2008-Ohio-270, 881 N.E.2d 255. But Mendenhall addressed
the issue of home-rule authority and the constitutionality of a municipality’s
imposing civil liability for traffic-law violations captured by traffic cameras. The
present case is not about home rule and does not implicate Mendenhall. It is
solely about the jurisdiction of the Toledo Municipal Court and whether TMC
313.12 unlawfully intrudes upon and reduces that jurisdiction.             It does.
Accordingly, I would affirm the decision of the Sixth District Court of Appeals
and remand the matter to the trial court for further proceedings.
       {¶ 34} I respectfully dissent.
       PFEIFER and FRENCH, JJ., concur in the foregoing opinion.
                              ___________________
       Mayle, Ray & Mayle, L.L.C., Andrew R. Mayle, Jeremiah S. Ray, and
Ronald J. Mayle; and Murray & Murray Co., L.P.A., and John T. Murray, for
appellee.
       Adam W. Loukx, Toledo Law Director, and Eileen M. Granata; and
Crabbe, Brown & James, L.L.P., Andy Douglas, Larry H. James, and Jeffrey D.
Houser, for appellant city of Toledo.
       Bricker & Eckler, L.L.P., Quintin F. Lindsmith, James P. Schuck, and
Sommer L. Sheely, for appellant Redflex Traffic Systems, Inc.
       Baker & Hostetler, L.L.P., Gregory V. Mersol, and Chris Bator; and
Barbara A. Langhenry, Cleveland Director of Law, and Gary S. Singletary and
John Mills, Assistant Directors of Law, urging reversal for amici curiae Xerox
State & Local Solutions, Inc., and city of Cleveland.
       Frost Brown Todd, L.L.C., Philip K. Hartmann, Yazan S. Ashrawi, and
Stephen J. Smith; John Gotherman; Jennifer S. Gams, Assistant City Attorney,




                                         14
                              January Term, 2014




Columbus; and John C. Musto, Assistant City Attorney, Dayton, urging reversal
for amici curiae the Ohio Municipal League, the city of Columbus, and the city of
Dayton.
       Ronald Riley, East Cleveland Law Director; and Squire Sanders, L.L.P.,
Richard S. Gurbst, and F. Maximilian Czernin, urging reversal for amici curiae
city of East Cleveland and American Traffic Solutions, Inc.
       Richard C. Pfeiffer Jr., Columbus City Attorney, and Jennifer S. Gams and
Janet Hill Arbogast, Assistant City Attorneys, urging reversal for amicus curiae
city of Columbus.
       Freda J. Levenson, Jennifer Martinez Atzberger, and Drew S. Dennis,
urging affirmance for amicus curiae American Civil Liberties Union of Ohio
Foundation.
       Maurice A. Thompson, urging affirmance for amici curiae 1851 Center for
Constitutional Law; State Representatives Dale Mallory, John Adams, Ron Maag,
John Becker, Matt Lynch, Rick Perales, Terry Boose, Margaret Conditt, Terry
Blair, Richard Adams, Bob Hacket, Peter Stautberg, Cliff Rosenberger, Mike
Dovilla, Tim Derickson, Dave Hall, Alicia Reece, Louis Blessing III, Bill
Patmon, Peter Beck, and John Barnes; and State Senators Kris Jordan, Shannon
Jones, Joseph Uecker, Tom Patton, Jonathan Ecklund, Timothy Schaffer, and
William Seitz.
                         _________________________




                                       15